Citation Nr: 1205777	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  00-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a service-connected lumbar spine disability with associated peripheral neuropathy of the bilateral lower extremities, each evaluated 10 percent disabling.  

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.  

3.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected lumbar spine disability and/or a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1991 with six years, seven months and twenty-four days of prior, inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, granted an increased 40 percent rating for spondylolisthesis of the lumbar spine with intermittent headache, neck pain, and sciatica.  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  See the Veteran's July 2000 substantive appeal (VA Form 9).  The Veteran was scheduled for a hearing on November 7, 2002, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  Thereafter, the Veteran's case was referred to the Board for appellate review.

The Board subsequently remanded the Veteran's lumbar spine disability claim for further development in November 2003, June 2005, and November 2007.  As discussed below, the Board's concludes that the prior remand instructions were substantially complied with, and the Veteran's claim was returned to the Board.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In May 2010, the Board issued a decision which, inter alia, denied the Veteran's claim for an evaluation in excess of 40 percent for his service-connected lumbar spine disability and established two separate 10 percent evaluations for neurologic manifestations of the bilateral lower extremities associated with the service-connected lumbar spine disability (denominated as peripheral neuropathy).  

The Veteran then appealed the portion of the Board's May 2010 decision which denied his claim for an evaluation in excess of 40 percent for his service-connected lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court), and in a December 2010 Order, the Court vacated this portion of the Board's May 2010 decision and remanded the matter to the Board for development consistent with the parties' November 2010 Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for development in conformity with the parties' Court-adopted November 2010 Joint Motion.  That development was completed, and the case has since been returned to the Board for appellate review.  As will be discussed below, the directives of the May 2011 Board remand were substantially complied with in regard to this issue.  See Dyment and Stegall, both supra.  

Additional evidence in support of the Veteran's claim has been associated with the claims file since the most recent supplemental statement of the case was issued by the VA Appeals Management Center (AMC).  While the Veteran has not waived consideration of this evidence by the agency of original jurisdiction as per 38 C.F.R. §§ 19.9, 20.1304(c), as will be discussed below, this evidence pertains to claims that the Board is granting to the fullest extent.  Thus, the Board concludes that a remand for local consideration of this evidence would merely cause unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, the Board will consider this evidence in connection with the Veteran's claims, and he is not prejudiced by such.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Preliminary Note

Headache and Cervical Spine Disorders

In the June 2005 remand, the Board noted that the Veteran had asserted claim of entitlement to service connection for neck and headache disorder, both claimed secondary to his service-connected lumbar spine disability.  As these claims had not been adjudicated by the AOJ, the Board did not have jurisdiction over them, and they were referred to the RO, via the AMC, for development and adjudication.  See the June 2005 Board remand at page 2.  However, it does not appear that either the RO or the AMC took any steps to develop or adjudicate the Veteran's service connection claims for neck and headache disorders.  

In the May 2010 Board decision, the Board considered whether the Veteran was entitled to separate, compensable evaluations for neurological manifestations (head and neck pain) associated with his service-connected lumbar spine condition as per 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board specifically notes that the matter of service connection for these disorders was not discussed, as such would violate the Court's holdings in Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO), and Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

However, in the Court-adopted November 2010 Joint Motion, the parties agreed that the Board erred in not considering whether the Veteran was entitlement to service connection for a cervical spine and/or headache disorder under the theory of direct service connection.  See the November 2010 Joint Motion at pages 3 and 4.  

In sum, although the issues of entitlement to service connection for a cervical spine disorder and a headache disorder, both to include as secondary to a service-connected lumbar spine disability, have not been developed or adjudicated by the RO and/or AMC in the first instance, in light of the parties agreement in the November 2010 Joint Motion, the Board has jurisdiction over these issues and they are as stated on the title page of this decision.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (holding that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011).  Moreover, as will be discussed below, since the Board is granting these claims to the fullest extent, the Veteran is not prejudiced by the Board's actions.  See Bernard, supra.  

Peripheral Neuropathy of the Bilateral Lower Extremities

As noted above, in the May 2005 decision, the Board established two separate 10 percent evaluations for peripheral neuropathy of the bilateral lower extremities associated with the service-connected lumbar spine disability.  The Veteran neither appealed that portion of the Board's May 2010 decision to the Court nor expressed disagreement with the June 2010 RO rating decision with effectuated these awards.  Generally, pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA.  See Archbold, supra.  

However, as will be further discussed below, the rating criteria relating to the spine have been revised twice during the pendency of this appeal.  The first amendment, affecting Diagnostic Code 5293, was effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next amendment affected general diseases of the spine and became effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The former rating criteria contemplated neurologic and orthopedic manifestations of a service-connected spine disability together, while the current criteria provide for separate evaluations concerning orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, former Diagnostic Code 5285 - 5295 (2002) and compare 38 C.F.R. § 4.71, current Diagnostic Codes 5235 - 5243 (2011), to include Note 1, as well as the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran is currently in receipt of a 40 percent evaluation for his service-connected lumbar spine disability and two separate 10 percent evaluations for peripheral neuropathy of the bilateral lower extremities as per current Diagnostic Codes 5243 and 8520, respectively.  In this instance, unless the Board takes jurisdiction over the Veteran's separate evaluations for peripheral neuropathy of the bilateral lower extremities and considers them as part and parcel of the Veteran's claim for an increased evaluation for his service-connected lumbar spine disability, the former rating criteria for the spine may not be considered without violation of VA's anti-pyramiding policy as per 38 C.F.R. § 4.14 (2011) and the Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994) (the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided).  

In sum, the Board finds that these issues are inextricably intertwined, and thus, the Board may take jurisdiction over the Veteran's peripheral neuropathy claims.  See Tyrues, supra.  Moreover, as will be discussed below, the former rating criteria concerning the spine are more beneficial to the Veteran, and thus, he is not prejudiced by the Board's actions.  See Bernard, supra.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability manifests in no more than forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

2.  The severity of the neurological impairment concerning the Veteran's bilateral lower extremities associated with his service-connected lumbar spine disability is no more that mild.  There is no evidence of bowel or bladder impairment associated with the Veteran's service-connected lumbar spine disability.  

3.  The symptomatology associated with the Veteran's service-connected lumbar spine disability most closely approximates pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  

4.  The competent evidence of record fails to reflect that the Veteran's service-connected lumbar spine disability is manifested by (1) residuals of fracture of vertebra, evidence of cord involvement, being bedridden or required use of leg braces, (2) complete bony fixation of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), or (3) unfavorable ankylosis of the entire spine.  

5.  The competent evidence of record does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.

6.  The preponderance of the competent evidence of record reflects that the Veteran's cervical spine disorder is causally-related to his service-connected lumbar spine disability.  

7.  The preponderance of the competent evidence of record reflects that the Veteran's cervical spine disorder is causally-related to his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  Entitlement to a 60 percent evaluation, but no more, for the Veteran's service-connected lumbar spine disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1 and 4.7 (2011); 38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002).  

2.  The criteria for referral of the Veteran's service-connected lumbar spine disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  Service connection for a cervical spine disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

4.  Service connection for a headache disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's service connection claims decided herein have been granted, as will be discussed below.  As such, the Board finds that any error related to the VCAA regarding these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for an increased evaluation, VA has met all statutory and regulatory notice and duty to assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes in passing that the Veteran's claims were filed and initially adjudicated by the RO prior to enaction of the VCAA.  As such, providing the Veteran with complete VCAA notice in connection with his claim for an increased evaluation prior to the initial adjudication of such by the RO as per the Court's holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004), was a practical and factual impossibility.  However, letters dated in June 2005 and January 2008 fully satisfied the duty to notify provisions concerning his claim for an increased evaluation.  The Veteran was informed that evidence was needed showing his lumbar spine disability had increased in severity.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his lumbar spine disability and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  Since the Veteran's claim was readjudicated an August 2011 Supplemental Statement of the Case (SSOC), after the issuance of this notice, any timing error regarding the notice has been cured and there is no prejudice to the Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Veteran was also not notified of how VA determines disability ratings and effective dates as per the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), at the time of the initial adjudication of his claim.  Again, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006.  Nonetheless, the January 2008 VCAA letter provided with sufficient Dingess notification, and the Veteran's claim was subsequently readjudicated in the August 2011 SSOC.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in July 1999, October 2001, January 2005, June 2009, September 2009 January 2010 and July 2011 as well as a fee-based examination through QTC service in March 2007.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

When VA provides a VA examination or obtains a VA opinion, there is a duty to ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The Board notes that it is unclear whether the June 2009 VA examiner reviewed the Veteran's VA claims file prior to the examination.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In the present case, the June 2009 VA examination report reflects that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claim for a higher evaluation for his service-connected lumbar spine disability, and that the report, which included discussion of the Veteran's current medical regime, is consistent with the remainder of the evidence in the claims file.  See the June 2009 VA examination report.  Moreover, the Veteran's VA claims file was reviewed in connection with the five other VA examinations and the QTC examination that the Veteran was afforded.  In sum, July 1999, October 2001, January 2005, June 2009, September 2009 January 2010 and July 2011 as well as the March 2007 QTC examination reports are thorough and supported by VA outpatient treatment records.  Accordingly, the Board concludes that the examination reports of record are adequate for the purposes of this decision.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability evaluations are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban, supra.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

Historically, a November 1991 rating decision granted service connection for spondylolisthesis grade I-II with chronic back pain, effective May 14, 1991.  A January 1995 rating decision granted an evaluation of 10 percent, effective September 28, 1994, under former Diagnostic Code 5295.  Thereafter, a June 1998 rating decision granted a 20 percent evaluation, effective January 15, 1998.  The December 1999 rating decision granted an evaluation of 40 percent for spondylolisthesis of the lumbar spine with intermittent headache, neck pain and sciatica, effective June 23, 1999, under former Diagnostic Codes 5299-5293.  

The Veteran's service-connected lumbar spine disability is currently evaluated 40 percent disabling under 38 C.F.R. § 4.71a, current Diagnostic Code 5299 - 5243.  Disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99", and hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  See 38 C.F.R. §§ 4.20 and 4.27 (2011).  

Also, the Veteran has been awarded two separate 10 percent evaluations peripheral neuropathy of the bilateral lower extremities associated with his service-connected lumbar spine disability as per 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In sum, the Veteran's combined evaluation for his service-connected lumbar spine disability with neurological manifestations is 52 percent which is rounded down to 50 percent.  See 38 C.F.R. §§ 4.25, Table 1 (The Combined Ratings Table), and 4.26 concerning bilateral factor.  The Veteran's claim may be availed if an evaluation in excess of 50 percent may be assigned pursuant to the former or current criteria based on orthopedic and neurologic manifestations of the Veteran's service-connected lumbar spine disability.  

Concerning the revision to the rating criteria relating to the spine, pursuant to the Court's holding in Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law or regulation changes after the claim has been filed or reopened, but before administrative or judicial process has been concluded, the version of the law most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  As such, the rating criteria in effect prior to the revisions (the former Diagnostic Codes) are for consideration throughout the rating periods on appeal, with application of the version of the law most favorable to the Veteran.  Hence, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, and the Board considers both the former and the current schedular criteria, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version more favorable to Veteran should apply).

In light of above, the Board will first analyze the Veteran's claim under the former Diagnostic Codes because they are applicable throughout the entire pendency of the appeal.  Thereafter, the Board will consider whether an increased evaluation may be granted under the current criteria from any date following the enactment of the revisions.  

The Board notes that the Veteran has not been specifically service-connected for intervertebral disc syndrome or degenerative joint disease of the lumbar spine (arthritis).  However, manifestations of nonservice-connected lumbar spine disability not clinically distinguished in the record from the service-connected disability, will be considered in evaluating the disability at issue.  Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Additionally, the March 2007 VA QTC examination report reflects that the Veteran had a diagnosis of lumbar spinal degenerative disc disease with grade 1 spondylolisthesis.  

Concerning the former rating criteria, only certain Diagnostic Codes provide for an evaluation in excess of 50 percent.  Former Diagnostic Code 5285 provides for a 100 percent evaluation for residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces and a 60 percent evaluation for residuals of a vertebral fracture without cord involvement; abnormal mobility requiring neck brace (jury mast).  See 38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2002).  Also, former Diagnostic Code 5286 provides for a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) and a 60 percent evaluation for complete bony fixation (ankylosis) of the spine at an favorable angle  See 38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2002).  Finally, former Diagnostic Code 5293 provides a 60 percent evaluation for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002).  

Concerning former Diagnostic Code 5285, the competent medical and other evidence of record fails to reflect that the Veteran has suffered a fracture to any of his vertebrae, is bedridden and/or utilizes a neck brace or long leg braces.  Accordingly, former Diagnostic Code 5285 is not for application.  

Moreover, review of the competent medical and other evidence of record fails to reflect that any segment of his spine is ankylosed.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Indeed, the VA examination reports and QTC examination report reflects that the Veteran was able to flex his spine to various degrees.  As such, ankylosis of the spine has not been demonstrated and former Diagnostic Code 5286 is not for application.  

As noted above, former Diagnostic Code 5293 provides a 60 percent evaluation for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002).  Review of the Veteran's VA claims file, to specifically include the July 1999, October 2001, January 2005, June 2009, September 2009 and January 2010 VA examination reports and the March 2007 QTC examination report, reflects that the Veteran has consistently complained of pain in his lumbar spine and neurological symptomatology, to include symptomatology commensurate with sciatica and radiculopathy, which is related to his service-connected lumbar spine disability.  These neurological complaints have been verified by testing and the Veteran has been diagnosed with radiculopathy.  See e.g., electromyography (EMG) study reports dated in March 2007 and June 2009.  Moreover, diminished sensation of the lower extremities has been shown upon clinical examination.  See the October 2001, January 2005, September 2009 and January 2010.  

The Board concludes that the demonstrated symptomatology associated with the Veteran's service-connected lumbar spine disability most closely approximates the criteria for a 60 percent evaluation under the criteria of former Diagnostic Code 5293.  This is true throughout the entire appeal period.  See Francisco, Fenderson and Hart, all supra.  

The Board has considered whether an even higher evaluation may be assigned under the former criteria; however, as discussed above, such cannot be assigned without evidence of either (1) residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces as per 38 C.F.R. § 4.71a, former Diagnostic Code 5285, or (2) complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) as per 38 C.F.R. § 4.71a, former Diagnostic Code 5286.  Review of the Veteran's VA claims file fails to reflect that any of these criteria are demonstrated at any time during the pendency of the appeal.  See Francisco, Fenderson and Hart, all supra.  

Accordingly, the former criteria allow for an evaluation of 60 percent, but no more, for the Veteran's service-connected lumbar spine disability.  The Board will now consider whether a higher evaluation may be assigned under the current criteria relating to the spine at any time subsequent to the September 26, 2003, revisions, to include consideration of separately-evaluated neurological manifestations.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Concerning the Veteran's orthopedic manifestations concerning his service-connected lumbar spine disability, the Veteran had several VA examinations from January 2005 to January 2010.  The January 2005 VA examination report reflects that the Veteran's back had forward flexion of 90 degrees with pain from 60 to 90 degrees.  He could extend, bend and rotate to 30 degrees, with pain at the extremes.  The Veteran reported having flare-ups of spina conditions for periods of three to seven days at a time that severely limit his activity.  He noted  that he used a cane and crutches, and was able to walk more than 1/4 mile, but less than 1 mile.  The March 2007 VA QTC examination report indicates the Veteran's dorsolumbar spine had forward flexion of 70 degrees and extension of 10 degrees, right and left lateral flexion of 10 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 20 degrees, limited by pain and stiffness in the spine.  Straight leg raise test was positive bilaterally.  The June 2009 VA examination report reflects that the Veteran's dorsolumbar spine had flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 20 degrees secondary to pain at 20 degrees.  He had pain at 90 degrees flexion and 30 degrees extension also.  The Veteran was assessed as having lumbar intervertebral disc syndrome.  An MRI showed mild multilevel degenerative disc disease present, but no evidence of central spinal stenosis or neural foraminal stenosis.  The January 2010 VA examination report reflects that the thoracolumbar spine had flexion of 60 degrees, extension of 15 degrees, left lateral flexion and rotation of 20 degrees, and right lateral flexion and rotation of 20 degrees.  There was no objective evidence of pain on active range of motion.  Lasegue' s sign was positive on both sides.

In sum, based solely on range-of-motion findings, the Veteran's service-connected low back disability is only 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine.  At no time since the revisions to the rating criteria for the spine has the Veteran demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board acknowledges the Veteran's complaints of back and leg pain as documented above in the VA treatment records.  As a general matter, in evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  However, where, as here, a musculoskeletal disability is currently evaluated under the highest schedular evaluation available based on limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should continue to be rated separately under an appropriate diagnostic code.  Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The Board notes that words such as "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871. 

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2011).  

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2011).  

The Board notes that the record is replete with complaints of and treatment for neurological manifestations of the Veteran's service-connected lumbar spine disability.  

The January 2010 VA examination report indicates the Veteran reported having pain that radiates to his right thigh and left foot, and numbness in the right thigh and left leg to foot.  The report notes that the Veteran's left foot may drag when walking.  The January 2010 VA examiner found the Veteran had decreased vibratory sense bilaterally in the distal feet and toes.  The June 2009 VA examination report indicates the Veteran complained of numbness down his left thigh and left foot.  The June 2009 VA examiner noted that EMG of the lower extremity showed a mild chronic old bilateral L5-S1 radiculopathy.  A March 2007 EMG report reflects that the Veteran had an abnormal study with findings suggestive of a chronic, proximal, neurogenic injury in the left lumbosacral region, most likely at the level of the L5 nerve.  A January 2008 private medical record reflects that a sensory examination revealed normal sensation in all dermatomal regions bilateral upper and lower extremities.  Motor strength was normal in all myotal regions of the bilateral upper and lower extremities.  Fine motor coordination was normal, and gait was normal.  The March 2007 VA QTC examination report reflects that the Veteran had decreased fine touch sensation on the lateral aspect of the lower left leg.  A July 2005 private medical record indicates the Veteran reported having numbness in his left leg.  

Moreover, the record does not reveal that the Veteran has reported any bladder or bowel complaints during the pendency of the appeal.  

Consequently, while the Board acknowledges that the record indicates that the Veteran experiences neurological symptomatology associated with his service-connected lumbar spine disability, there is nothing to suggest that the severity of such is more than "mild."  Accordingly, the Veteran may be assigned no more than a 10 percent evaluation for each of his bilateral lower extremities.  When these evaluations are combined with the 10 percent evaluation for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability as per the General rating Formula for Diseases and Injuries of the Spine, the result is a 30 percent combined evaluation.  See 38 C.F.R. §§ 4.25, Table 1 (The Combined Ratings Table), and 4.26 concerning bilateral factor.  Since this evaluation is less than the 60 percent evaluation which may be assigned under former Diagnostic Code 5293, the Board concludes that the Veteran cannot be availed by application of the General rating Formula for Diseases and Injuries of the Spine at any time after September 26, 2003.  

Finally, the Board notes that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

However, the Veteran's service-connected lumbar spine disability is already evaluated as 60 percent disabling under former Diagnostic Code 5293.  As noted above, the maximum schedular evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is 60 percent, and thus, the Veteran may not be availed by its application.  Nonetheless, the Board observes that the evidence does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5293, having a total duration of at least 6 weeks during a previous 12-month period.  Indeed, although the January 2010 VA examination report reflects that the Veteran reported having incapacitating episodes five times in the past year, there is no evidence of any bed rest prescribed by a physician.  Additionally, the January 2010 VA examination report notes that incapacitating episodes are not due to intervertebral disc syndrome.  As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased evaluation on the basis of incapacitating episodes.  

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board concludes that there is no evidence that the schedular criteria are inadequate for evaluating the Veteran's service-connected disability decided herein.  Indeed, the Veteran has not asserted such.  As fully detailed above, higher disability evaluations available where specific criteria are met.  The Veteran does not meet the schedular criteria for higher disability evaluations.  It does not appear that the Veteran has "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

As a final note, the Board points out that the Veteran's previously-awarded 10 percent evaluations for peripheral neuropathy of the bilateral lower extremities have been neither reduced nor severed as a result of this decision.  Rather, as stated above, the Board has re-evaluated the Veteran's service-connected lumbar spine disability as a whole, to include orthopedic and neurologic manifestations.  In this case, the maximum schedular evaluation may be assigned under former Diagnostic Code 5293 which contemplates orthopedic and neurologic manifestations together, rather than separately.  As such, the Veteran's claim has been recharacterized and evaluated accordingly.  See generally, O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007); Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009).  

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Also, where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Discussion

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for a cervical spine disorder and a headache disorder under the theory of secondary service connection.  Accordingly, the laws and regulations concerning direct service connection will not be discussed.  Since these claims entail application of identical laws to similar facts, the Board will analyze them together.  

In the present case, it is uncontroverted that the Veteran has been diagnosed with a headache disorder and intervertebral disc disease of the cervical spine.  See e.g., a n August 1999 private retreatment record from T.J.C., M.D., the September 2009 and July 2011 VA examination reports and a private treatment records from R.C.B., D.C.  Accordingly, Wallin element (1) has been demonstrated as to both issues.  Further, as noted elsewhere in this decision, in the November 1991 rating decision, the RO established service connection for a lumbar spine disability, effective since May 14, 1991.  As such, Wallin element (2) has been demonstrated with regard to both issues. 

As to crucial Wallin element (3), whether the Veteran's cervical spine disorder and/or a headache disorder is/are caused or aggravated by his service-connected lumbar spine disability, the Board will discuss the three nexus opinions of record in turn.  

Initially, the Board observes that that the January 2005, September 2009 and July 2011 VA examiners opined that the Veteran's cervical spine and/or headache disorders are not caused by his service-connected lumbar spine disability; rather, the VA examiners opined that the Veteran's headache disorder was causally-related to his cervical spine disorder.  See the January 2005, September 2009 and July 2011 VA examination reports.  However, the Board observes that these opinion are inadequate because the VA examiners did not specifically address the matter of aggravation as per the Court's holding in Allen.  See Barr, supra; see also 38 C.F.R. § 4.2 (2011).  Accordingly, those opinions are afforded little probative weight.  

The Board notes in passing that, in light of the nexus opinions offered by the January 2005, September 2009 and July 2011 VA examiners that a relationship exists between the Veteran's headache disorder and cervical spine disorder, if the Board determines that service connection for a cervical spine disorder is warranted, these opinions are favorable to the Veteran's headache disorder claim.  

The Veteran has submitted a private nexus opinion in support of his claims.  An October 2011 statement from R.C.B., D.C., conveys that the Veteran's cervical spine and headache disorders are causally-related to his service-connected lumbar spine disability.  See an October 2011 statement from R.C.B., D.C.  Critically, this statement reflects that R.C.B., D.C. reviewed the Veteran's treatment records prior to offering his opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board concludes that the probative weight of this opinion outweighs the inadequate opinions of the January 2005, September 2009 and July 2011 VA examiners.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Accordingly, Wallin element (3) has been demonstrated with respect to the Veteran's cervical spine and headache disorder claims, and the Board concludes that service connection for both disorders is warranted.  

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is favorable to the Veteran's claims, and thus, the benefits sought on appeal are accordingly granted.


ORDER

Entitlement to a 60 percent evaluation, but no more, for a service-connected lumbar spine disability, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Service connection for a cervical spine disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Service connection for a headache disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.  



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


